DETAILED ACTION
	This office action is in response to the Applicant Arguments on 11/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 23, the original specification does not appear to teach the compound as drawn.  The double bonds in the compound of claim 23 appear to be at different locations than the original specification teaches.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 - 10, 12 - 13, 15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 21, claim 9 includes “is substituted with one or more C1-C4 group” in the 6th line and claim 21 includes “is substituted with one more carbonyl group” (sic) in the 6th line.  It is not clear if “is substituted” is referring to the substitution of L as a whole within the chemical formula or if “is substituted” is referring to including a substituent to replace a hydrogen atom within L.
Claims 10, 12 - 13, and 15 depend on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al. (US 2012/0121932).  Please also see rejection under section 103 and Response to Arguments.
	Regarding claim 9, George et al. teaches a molecular layer deposition method comprising (Figure 1, Paragraph 0061): exposing a substrate surface to a first deposition gas B (ethylene carbonate) comprising one or more compounds with a general structure of:

    PNG
    media_image1.png
    87
    122
    media_image1.png
    Greyscale

where a ring of the first deposition gas B opens (see also Paragraph 0061 for ring opening) and the first deposition gas B adsorbs to the substrate surface and L is a linking group comprising at least 1 carbon atom and is substituted with one or more C1-C4 group (ethylene carbonate’s linking group contains at least 2 carbons, where the linking group is a C2 alkyl); and exposing the first deposition gas on the substrate surface to a second deposition gas A to form a molecular layer on the substrate surface (see also Paragraph 0056, where the cycle is repeated, therefore gas A will come after gas B in the next cycle).
	Regarding claim 10, George et al. teaches ethylene carbonate, where the linking group consists essentially of carbon and hydrogen atoms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 - 10, 12 - 13, 15 - 17, and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2012/0121932) in view of Yonehama et al. (JP 2010012769, cited by Applicant in IDS filed 3/20/2019, translation by EPO as attached).
Regarding claims 9, 12, and 13, claim 9 was rejected above in view of George et al.  Applicant argues that George et al. does not teach that “L is a linking group comprising at least 1 carbon atom and is substituted with one or more C1-C4 group”.  Although the argument does not appear persuasive (see Response to Arguments) another rejection is being made for thoroughness. 
George et al. teaches a molecular layer deposition method comprising (Figure 1, Paragraph 0061): exposing a substrate surface to a first deposition gas B (ethylene carbonate) comprising one or more compounds with a general structure of:
where a ring of the first deposition gas B opens (see also Paragraph 0061 for ring opening) and the first deposition gas B adsorbs to the substrate surface and L is a linking group comprising at least 1 carbon atom (ethylene carbonate’s linking group contains at least 2 carbons); and exposing the first deposition gas on the substrate surface to a second deposition gas A to form a molecular layer on the substrate surface (see also Paragraph 0056, where the cycle is repeated, therefore gas A will come after gas B in the next cycle).
as argued in the Remarks filed 11/30/2020.  Yonehama et al teaches (Paragraph 0038) at least propylene carbonate, which is the compound drawn for claim 12, as a well known functional carbonate moiety for the deposition of organic materials.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use propylene carbonate for the first deposition gas of George et al. since propylene carbonate was a well known carbonate that is used as a functional compound for the deposition of organic material and is also chemically similar to the ethylene carbonate as taught by George et al.  A prima facie case of obviousness may be made when chemical compounds have very close structure similarities and similar utilities.  Please see MPEP §2144.09.  Please note that propylene carbonate is where L has 3 carbon atoms.
Regarding claim 15, George et al. teaches that carbonates can be used (Paragraph 0043), but does not specify that the linking group is substituted with one or more halogen atom.  Yonehama et al. teaches that it is well known for a carbonate can have one or more halogen atom (Paragraph 0038, at least (chloromethyl)ethylene carbonate) for use as a functional carbonate moiety for the deposition of organic materials.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a carbonate with one or more halogen atom in the linking group for the first deposition gas of George et al. since carbonate with one or more halogen atom was a well known carbonate that is used as a functional compound for the deposition of organic material and is also chemically similar to carbonates as taught by George et al.  A prima facie case of obviousness may be made when chemical compounds have very close structure similarities and similar utilities.  Please see MPEP §2144.09.  Please note that (chloromethyl)ethylene carbonate appears to meet the  the Remarks filed 11/30/2020
Regarding claim 21, George et al. teaches a molecular layer deposition method comprising (Figure 1, Paragraph 0061): exposing a substrate surface to a first deposition gas B (ethylene carbonate) comprising one or more compounds with a general structure of:

    PNG
    media_image1.png
    87
    122
    media_image1.png
    Greyscale

where a ring of the first deposition gas B opens (see also Paragraph 0061 for ring opening) and the first deposition gas B adsorbs to the substrate surface and L is a linking group comprising at least 1 carbon atom; and 
exposing the first deposition gas on the substrate surface to a second deposition gas A to form a molecular layer on the substrate surface (see also Paragraph 0056, where the cycle is repeated, therefore gas A will come after gas B in the next cycle).
George et al. does not teach that the L is substituted with one or more carbonyl group.  Yonehama et al. teaches erythritol biscarbonate (Paragraph 0038) for use as a functional carbonate moiety for the deposition of organic materials.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use erythritol biscarbonate for the first deposition gas of George et al. since it was a well known carbonate that is used as a functional compound for the deposition of organic material and is also chemically similar to carbonates as taught by George et al.  A prima facie case of obviousness may be made when chemical compounds have very close structure similarities and similar utilities.  Please see MPEP §2144.09.
Regarding claim 22, George et al. teaches a molecular layer deposition method comprising (Figure 1, Paragraph 0061): exposing a substrate surface to a first deposition gas B (ethylene carbonate) comprising one or more compounds with a general structure of:

    PNG
    media_image1.png
    87
    122
    media_image1.png
    Greyscale

where a ring of the first deposition gas B opens (see also Paragraph 0061 for ring opening) and the first deposition gas B adsorbs to the substrate surface and L is a linking group comprising at least 1 carbon atom; and 
exposing the first deposition gas on the substrate surface to a second deposition gas A to form a molecular layer on the substrate surface (see also Paragraph 0056, where the cycle is repeated, therefore gas A will come after gas B in the next cycle).
George et al. does not teach that the L has at least one double bond.  Yonehama et al. teaches vinylene carbonate (Paragraph 0038) for use as a functional carbonate moiety for the deposition of organic materials.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use vinylene carbonate for the first deposition gas of George et al. since it was a well known carbonate that is used as a functional compound for the deposition of organic material and is also chemically similar to carbonates as taught by George et al.  A prima facie case of obviousness may be made when chemical compounds have very close structure similarities and similar utilities.  Please see MPEP §2144.09.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over George et al. in view of Yonehama et al. as applied to claim 22 above, and further in view of Belfadehel et al. (US 2010/0123097).
Regarding claim 23, George et al. in view of Yonehama et al. does not appear to teach the claimed compound.  George et al. (Paragraph 0043) and Yonehama et al. (Paragraph 0038) both teach that cyclic carbonates can be used as functional compounds for the deposition of organic matter.  Belfadehel et al. teaches that 1,3-benzodioxol-2-one is a well known cyclic carbonate (see at least Figure 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 1,3-benzodioxol-2-one for the first deposition gas of George et al. since cyclic carbonates were well known to be used as functional compounds for the deposition of organic material.  Furthermore, 1,3-benzodioxol-2-one is also chemically similar to the carbonates as taught by George et al.  A prima facie case of obviousness may be made when chemical compounds have very close structure similarities and similar utilities.  Please see MPEP §2144.09.  

Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 9 have been fully considered but they are not persuasive.  Applicant appears to argue that “is substituted with one or more C1-C4 group” refers to a substitution of a hydrogen atom within the linking group.  It is believed that “is substituted with one or more C1-C4 group” is referring to L as a whole within the formula as drawn.  

    PNG
    media_image1.png
    87
    122
    media_image1.png
    Greyscale

For instance, George et al. teaches that L is substituted with a C2 group because L would be C2H4.  Applicant points to Paragraph 0054 of the specification, which uses terminology of backbone and substituents to make clear what is intended to be claimed.  However, the claims are not clear as one may interpret the substitution of “L” as a whole.  Another rejection above under section 103 has been made in view of Applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813